     Case 3:21-cv-00177-MO           Document 28       Filed 03/29/21     Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DMSION


RONALD K. HOOKS, Regional Director
of the Nineteenth Region of the National
Labor Relations Board, for and on behalf of
the NATIONAL LABOR RELATIONS
BOARD,                                                                     No. 3:21-cv-00177-MO

               Petitioner,                                                OPINION AND ORDER

V.

NEXSTAR BROADCASTING, INC.
d/b/a KOIN-TV,

               Respondent.


MOSMAN,J.,

       This case comes before me on Petitioner's Petition for Preliminary Injunctive Relief

[ECF 1]. Applying the Winter v. Natural Resources Defense Council, Inc. test for preliminary

injunction at oral argument, I ruled for Petitioner on likelihood of success on the merits, balance

of the equities, and public-interest factors. 555 U.S. 7, 20 (2008). I took under advisement the

issue of irreparable harm. I was concerned about Petitioner's showing of irreparable harm

because the evidence submitted by Petitioner shows there was majority support for the union

immediately following Respondent's withdrawal ofrecognition. But under Frankl v. HTH Corp.,

in§ 8(a)(5) cases when there is a likelihood of success on the merits there is an inference of

irreparable harm to union representation from the continuation of the unfair labor practice. 650

F.3d 1334, 1362-63 (2011). None of the evidence, including that in the supplemental record,



1 - OPINION AND ORDER
        Case 3:21-cv-00177-MO          Document 28      Filed 03/29/21     Page 2 of 2




shows what support for the union is like now after more time has passed since the withdrawal of

recognition. In the absence of any contrary evidence, I apply the inference stated in Frankl-an

inference that grows in strength the longer the time gap between the withdrawal of recognition

and the request for injunctive relief. Accordingly, I GRANT Petitioner's Petition for Preliminary

Injunctive Relief [ECF 1].

       IT IS SO ORDERED.

       DATED this            day of March, 2021.




2 - OPINION AND ORDER
